DETAILED ACTION
Claims 1-9 are allowed.
This office action is responsive to the amendment filed on 06/21/22.  As directed by the amendment: claims 1 and 9 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser marking method for a powder compact containing metal powder which has 90 mass percent or more of iron-based material powder having an average particle size of 20 to 200 um including the steps of the claimed first step in which the surface of the powder compact formed by the first step is smaller in porosity than a normal surface not subjected to the first step and the claimed second step in which the first power is weaker than the second power as recited in Claim 1.   Furthermore, it is submitted that with regard to claim 9 which is directed toward a sintered product obtained by sintering a powder compact which includes somewhat similar limitations to those of claim 1 which is directed to a method of laser marking a powder compact, and as such, the arguments presented with regard to Claim 1 are equally applicable toward Claim 9.   
          The closest prior art references of record are Yoshio (JP H0518571) and Saitoh (US 5,965,042).  Yoshio and Saitoh fail to teach the limitation of “the metal powder being powder containing 90 mass percent or more of iron-based material powder having an average particle size of 20 to 200 um.” In rejecting claim 1, the Office Action correlates the metal powder of Yoshio with the recited “metal powder”.   However, Yoshio fails to teach the metal powder containing 90 mass percent or more of iron-based material having the claimed average particle size range. Rather, Yoshio merely teaches that Example Experiment No. 1 has Fe-2Ni-C powder (see Yoshio, paragraph [0013]).  Furthermore, Yoshio merely teaches that Experiment No. 2 was prepared by powder having an average particle size of 9 um, which is outside the claimed range (see Yoshio, paragraph [0013]).   In addition, Saitoh fails to overcome the deficiencies of Yoshio. In particular, Saitoh teaches a scanning-type laser marking method (see Saitoh, column 1, lines 6-7). However, Saitoh is completely silent with respect to the claimed metal powder.   Hence, Yoshio and Saitoh fail to teach “the metal powder being powder containing 90 mass percent or more of iron-based material powder having an average particle size of 20 to 200 um.”
Second, Yoshio and Saitoh fail to teach “wherein the surface of the powder compact formed by the first step is smaller in porosity than a normal surface not subjected to the first step.” In rejecting claim 1, the Office Action concedes that Yoshio fails to teach the first step of scanning with laser light. To overcome the deficiency(s), the Office Action cites Saitoh to cure the aforementioned deficiency(s). In particular, the Office Action correlates the pre-cleaning step of Saitoh with the recited “first step”.  However, Saitoh fails to teach the porosity of a surface of a workpiece formed by the pre-cleaning step is smaller than the porosity of a surface of the workpiece not subjected to the pre-cleaning step. Rather, Saitoh merely teaches that during the pre-cleaning step, the workpiece surface materials in the area are thinly and lightly melted or sublimated so that dirt is cleared from the area as if with an eraser (see Saitoh, col. 6, ln. 40-43). Thus, one of ordinary skill in the art would recognize that the method taught by Saitoh does not reduce the porosity of the workpiece surface. Hence, Yoshio and Saitoh fail to teach “wherein the surface of the powder compact formed by the first step is smaller in porosity than a normal surface not subjected to the first step.”   Third, claim 1 is not obvious based on the unexpected results of the claimed invention of the instant patent application.  In particular, “a first step of scanning with laser light of first power over a predetermined area in a surface of the powder compact, to melt and smooth inside of the predetermined area, wherein the surface of the powder compact formed by the first step is smaller in porosity than a normal surface not subjected to the first step” is relevant to achieving the unexpected results of the claimed invention.  According to the M.P.E.P., “[e]vidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.” M.P.E.P. § 716.02(c)(I). “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.’” M.P.E.P. § 716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)).   In particular, the recited aforementioned limitations of the claimed invention of the instant patent application contribute to the unexpected results of reduced read error of a code reader of a dot formed in the predetermined area in the surface of the powder compact (see Instant Patent Application, paragraph [0013]).   Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761